DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to an amendment filed 4/6/2022. 
 	Claims 1-4, 7-9, 29, 30, 35, 36, 38 and 40-47 are pending. Claims 7 and 8 are withdrawn. 
The present application is a continuation of U.S. Serial No. 15/301,046 filed September 30, 2016, now, U.S. patent 10,869,898, which is a U.S. National Stage Application under 35 U.S.C. § 371 of International Application No. PCT/US2015/020614, filed March 13, 2015, which claims priority under to U.S. Provisional Application No. 61/973,764, filed April 1, 2014, U.S. Provisional Application No. 61/973,763, filed April 1, 2014, U.S. Provisional Application No. 61/991,319, filed May 9, 2014, U.S. Provisional Application No. 62/006,825, filed June 2, 2014, U.S. Provisional Application No. 62/006,828, filed June 2, 2014, U.S. Provisional Application No. 62/006,829, filed June 2, 2014, U.S. Provisional Application No. 62/006,832, filed June 2, 2014, U.S. Provisional Application No. 62/025,367, filed July 16, 2014, U.S. Provisional Application No. 62/059,100, filed October 2, 2014, and International Application No. PCT/US2014/065304, filed November 12, 2014. 

Response to Amendments
Applicants amendment is sufficient to overcome the rejections under 35 U.S.C. 102 and 103. The rejection under the judicially created doctrine of obviousness-type double patenting being provisional is the only remaining rejection and hence is withdrawn. 


Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 and 8 directed to subject matter non-elected without traverse.  Accordingly, claims 7 and 8 have been cancelled.

Reasons for Allowance
The present disclosure is the first to provide disclosure of cell carriers that are comprised of enucleated erythroid cells designed to induce an immune tolerance to antigens mediating autoimmune disease wherein the antigen is intracellular localized and not part of a fusion with a ligand binding domain (see. E.g. ¶0503). The specification teaches how to load nucleic acid encoding the fusion thus avoiding hypotonic lysis  The resulting cell is used to treat conditions related to aberrant immune activation as alternatives to immunosuppressors. The closest prior art is Hyde et al (US 20110070153) which teach enucleated erythroid cells comprising an intracellular fusion protein to initiate immune responses (see e.g. ¶0078 and figure 11). The difference between the two I that the copending invention teaches that the fusion is further linked to an MHC receptor which comprises a ligand binding domain.  The instant claims explicitly omit linkage to an LBD.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/            Primary Examiner, Art Unit 1633